AO 72A
(Rev. 8/82)

 

Du the Gnited States District Court
For the Southern District of Georgia
Brunswick Division

RANDOLPH BAKER, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-cv-28
*
Vv. *
*
MR. EDGE, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 3. Petitioner Randolph Baker
(“Baker”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation, DISMISSES without prejudice Baker’s Petition
for failure to follow this Court’s directive, and DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal. Additionally, the Court DENIES Baker in

 
AO 72A
(Rev. 8/82)

 

forma pauperis status on appeal.

SO ORDERED, this yh day To \
VC

 

 

   
  

HON QISA GODBEY WOOD, GE
UNJTED STATES DISTRICT COURT
SPZUTHERN DISTRICT OF GEORGIA

,

2019.

 
